Citation Nr: 0002689	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from October 
1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision assigned a 
noncompensable (0%) initial disability rating for the 
veteran's service connected bilateral pes planus.

The Board notes that it has recharacterized the issue of 
entitlement to a compensable rating for bilateral pes planus 
at issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected bilateral pes planus 
(flat feet), rather than as a disagreement with the original 
rating award.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In March 1999 the veteran submitted a letter which may 
contain a claim for service connection for a low back 
disorder secondary to his service connected pes planus.  This 
issue has not been adjudicated by the RO and is not properly 
before the Board at this time.  This issue is referred to the 
RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral pes planus are 
manifested by flat foot deformity, and complaints of pain and 
discomfort.  

3.  The service-connected pes planus does not result in more 
than mild disability.  


CONCLUSION OF LAW

The criteria for a compensable disability rating percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected pes planus 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41(1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  At the time of 
an initial rating, separate, or staged, ratings may be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

A January 1993 letter from Dr. Berrios, a private physician, 
stated that the veteran had "bilateral flat feet with 
deformed feet with limitation of motion."  However, a July 
1993 letter from Dr. Basso, another private physician, states 
that the veteran has "intermittent pain both feet and a 
radiating pain to both lower extremities.   . . .  range of 
motion of all joints was within normal limits;  . . .  He had 
a moderate pes planus bilateral and the rest of the physical 
exam was within normal limits."  EMG testing was conducted 
and Dr. Basso's opinion was that the veteran's complaints of 
pain were due to early neuropathy.  This neuropathy was not 
related to the veteran's service connected pes planus by the 
examining physician.  

A statement from a private physician that includes clinical 
manifestations and substantiation of diagnosis by findings of 
diagnostic techniques generally accepted by medical 
authorities may be accepted for rating a veteran's claim for 
an increased rating for a service-connected disability 
without further examination provided it is otherwise adequate 
for rating purposes.  38 C.F.R. § 3.326(d) (1999).

In June 1995  a VA examination of the veteran was conducted.  
The veteran complained of pain in both feet with radiation 
into his legs.  Physical examination revealed that the 
"veteran can stand, squat, do supination, pronation and rise 
on toes and heels with pain in both feet.  . . .  Veteran has 
bilateral feet hallus valgus deformities on bilateral 
pronated flat foot.  He has adequate function of both feet, 
adequate gait and no secondary skin or vascular changes."  
Muscle strength testing of the feet and ankles was normal.  
The physician's diagnosis was "bilateral flat feet, pes 
planus, clinically."  However, the accompanying June 1995 VA 
x-ray report indicated that on x-ray examination there was no 
evidence of primary pes planus.

In October 1996 the most recent VA examination of the veteran 
was conducted.  Again, the veteran reported a "burning pain 
in both feet.  Pain worsens upon standing for a long time."  
Physical examination revealed that the veteran "can stand, 
can squat, can do supination, pronation and rise on toes and 
heels without problems.  . . .  There is no swelling of the 
feet.  There is a bilateral flat foot deformity.  He has 
adequate function of both feet.  He has a normal gait cycle.  
There are no secondary skin or vascular changes.  He has full 
and complete range of motion of both ankles.  There is no 
muscle atrophy of all muscles of the feet and he has a normal 
muscle strength."

The service connected bilateral pes planus is currently rated 
as noncompensable (0%) under diagnostic code 5276.  That 
rating contemplates mild flat foot with symptoms relieved by 
built-up shoe or arch support.  A 10 percent rating 
contemplates moderate bilateral or unilateral flat feet with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent rating contemplates severe bilateral 
flat feet with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating, the highest rating 
assignable under this code, contemplates, pronounced 
bilateral flat feet with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5276 (1999).  The criteria for a 
compensable disability rating have not been shown in the 
instant case.  

The evidence is against the veteran's claim for a compensable 
disability rating.  Initially, the Board notes that the 
veteran has submitted statements in which he takes issue with 
the finding of the VA examinations and the rating of his 
service connected flat feet.  The Board notes that the 
findings of the VA examination reports are consistent with 
the July 1993 report of Dr. Basso who is a private physician 
whom the veteran had submit a report in support of his claim.  
The evidence of record shows that the veteran has bilateral 
flat feet.  He has complaints of a burning pain which 
radiates up into his legs; however, Dr. Basso conducted EMG 
examination and related this pain to neuropathy.  The 
neuropathy was not related to the veteran's service connected 
flat feet.  The medical evidence of record reveals that the 
veteran has no swelling, weakness, or functional impairment 
resulting from his flat foot deformity.  Moreover, there is 
absolutely no medical evidence that the veteran's flat feet 
even require the use of orthotics for treatment.  
Essentially, the medical evidence of record reveals that the 
veteran's service connected pes planus is manifest by minimal 
flat foot deformity.  The evidence does not even support a 
noncompensable (0%) disability rating because the veteran 
does not require orthotic devices.  As such, the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for his service connected 
bilateral pes planus.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account.  However, a 
private physician specifically related the veteran's 
complaints of burning foot and leg pain to neuropathy and not 
to the service connected pes planus.    Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The Board has considered the 
veteran's claim for an increased rating for his 
musculoskeletal disability under all appropriate diagnostic 
codes.  However, the veteran's service connected pes planus 
is manifested only by a minimal flat foot deformity with no 
other symptoms.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West,  No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  Therefore 
the Board states that in the present case that the nature of 
the veteran's service connected bilateral pes planus has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account. 38 C.F.R. §§ 
4.40, 4.45 (1999).  Even so, the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability rating for his service connected bilateral pes 
planus.  


ORDER

A compensable disability rating for service connected 
bilateral pes planus is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

